Citation Nr: 1104968	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-17 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a 
head injury above the right eye with residual headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from April 1968 until January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case was previously before the Board in December 2008 and 
August 2009 at which times the initial rating claim at issue was 
remanded.  A review of the file reflects that there has been 
substantial compliance with the actions requested in those 
remands and the case has returned to the Board for appellate 
consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(finding that only substantial compliance, rather than strict 
compliance, with the terms of a Board's remand directives is 
required).

A service connection claim for traumatic brain injury 
(TBI) has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected 
headaches associated with a head injury above the right eye, have 
not been productive of characteristic prostrating attacks 
occurring on an average once a month over the last several 
months. 




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a 
head injury above the right eye with residual headaches, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include a discussion to the effect 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id. 
at 486.

This claim arises from the Veteran's disagreement with the 
initial disability rating following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The appellant bears the burden of demonstrating any 
prejudice from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  The Veteran's service treatment 
records (STRs) have been obtained as well as VA treatment 
records.  The file also contains lay statements and arguments 
provided by the Veteran and his representative.  VA examinations 
were conducted in 2004, 2009 and 2010, which assessed the 
manifestations associated with the Veteran's service connected 
head injury above the right eye with residual headaches.

In a brief dated in December 2010, the Veteran's representative 
questioned the adequacy of the 2009 and 2010 examinations reports 
with respect to the medical findings made therein.  Having 
reviewed those examinations report in full, the Board finds no 
inadequacies or any basis for the scheduling of a new examination 
or remand in this case.  The 2009 and 2010 examinations were 
based upon consideration of the Veteran's reported medical 
history and symptomatology as well as findings made on physical 
examination.  The reports describe the disability in sufficient 
detail so that the Board's evaluation of the service-connected 
disability will be a fully informed one.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  In essence, the representative's 
allegations of inadequacies appear to be primarily based on her 
disagreement with the findings made.  As such, for purposes of 
this appeal, the VA examinations of 2009 and 2010 are not 
inadequate, and evidence of record contains sufficient competent 
medical evidence to decide the claim.  Therefore neither a remand 
or another VA examination is warranted.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) 
[a medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

To the extent that some of the arguments made in 2010 by the 
Veteran's representative pertain to the adequacy of the 2010 
examination report as relates to a raised service connection 
claim for TBI, that claim is not before the Board in appellate 
status and the matter will therefore not be further discussed.  

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  All appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).

Factual Background

In a rating action dated in December 2004, service connection was 
established for a head injury above the right eye with residual 
headaches, for which an initial 10 percent disability rating was 
assigned effective from November 14, 2004.

The grant was based on STRs as well as findings made upon VA 
examinations of May 2002 and November 2004.  The STRs include an 
undated entry indicating that the Veteran was hit in the eye with 
a cable.  On examination, vision was good and no hyphema was 
present.  The injury was treated with an eye patch.  

The 2002 VA examination report reflects that the Veteran gave a 
history of being struck in the right eye area in 1968 by a rope 
made of wire an steel.  He reported having a huge headache 
immediately following the injury with chronic headaches 
thereafter.  On examination, he indicated that he experienced 
daily headaches lasting 3 to 4 hours, estimated as 10/10 on a 
pain scale.  It was noted that the Veteran had worked as a 
groundskeeper for a major league baseball team from 1970 to 1990, 
but gave up the job partially due to headaches and other 
problems, as well as the fact that he had put his time in for 
retirement.  He indicated that the headaches were very 
debilitating in terms of working, and noted that sitting and 
resting alleviated the headaches.  Neurological examination was 
normal.  Chronic daily tension headaches were diagnosed and the 
examiner opined that these were more likely to be complicated by 
excessive analgesis use, as opposed to being secondary to remote 
trauma.  The examiner also mentioned that as there was evidence 
of possible excessive alcohol use and thyroid dysfunction, these 
might also be factors in the development of headaches.  

The Board also notes that an eye examination was conducted in 
April 2002 at which time a diagnosis of refractive error with 
presbyopia, unrelated to any other systemic conditions was made.

Upon VA examination of November 2004, the Veteran again gave an 
account of the injury in service, with symptoms of dizziness and 
blurred vision since that time.  He also complained of severe 
headaches since 1969.  The report reflected that after working as 
a groundskeeper, he obtained certification to become a class 8 
truck driver, but let the certification lapse in 1992 due to 
"poor depth perception" and hadn't worked as a truck driver 
since.  It was noted that the headaches occurred twice a month, 
until medication was prescribed in about 2001, which reduced the 
frequency to every other month.  The report stated that 
photophobia accompanied the headaches, without manifestations of 
phonophobia or nausea.  It was noted that the Veteran could 
continue with his tasks during a headache.  The diagnoses 
included post-concussion headaches, which the examiner describe 
as infrequent, brief non-prostrating headaches dating to a head 
injury in 1969.  The examiner concluded that the headaches were 
likely due to the service injury.  

The examiner also noted that the Veteran had experienced poor 
depth perception for 15 years and had been unsteady on his feet 
for 5 years.  The examiner indicated that the Veteran's diagnosed 
medical conditions included diabetes mellitus Type II and 
indicated that these symptoms were often described in this way by 
diabetics and were likely due to diabetes in the Veteran's case.

VA records include an entry dated in March 2004 mentioning that 
the Veteran had fallen on the ice at work.  An entry dated in 
November 2004 indicated that test findings revealed that the 
Veteran was likely diabetic.  In December 2004, the Veteran 
complained of light-headedness, constant fatigue, and a 2 month 
history of blurred vision.  At that time he denied having 
headaches.  Records dated in January 2005 indicate that diabetes 
mellitus had been recently diagnosed.  

In a February 2005 statement, the Veteran provided additional 
information to the effect that in November 2004, he had told the 
VA examiner that his headaches, blurred vision, and dizziness 
occurred at least 1 to 3 times a month, not every other month, 
and last from 3 to 4 days at a time.  He also mentioned that he 
had never been on medication for diabetes and that testing 
conducted by VA in December 2004 had been negative for diabetes. 

VA records dated from January 2005 to July 2008 reflect that the 
Veteran was seen on numerous occasions during that period, but at 
no time did he complain of headaches.  A September 2006 record 
indicated that the Veteran denied having headaches.  Headaches 
were mentioned in those records by way of medical history. 

A VA examination was conducted in October 2009.  At the time of 
the examination, the claims file was not available for review, 
but was reviewed in November 2009, following which the examiner 
noted that there was no basis for any change in the examination 
report following review of the claims file.  A history consistent 
with that previously reported was recorded.  The Veteran stated 
that he had multiple, daily headaches lasting 3 to 4 hours, 
estimated as 10/10 on a pain scale.  He explained that he 
sometimes saw blue or black dots associated with the headaches 
which did not affect his vision.  It was noted that Indomethacin 
and sitting and resting relieved the headaches.  The Veteran 
indicated that the headaches were very debilitating in terms of 
work (explaining that he did not work anymore due to having to 
take constant breaks), but did not interfere with his daily 
activities.  He also reported that he was able to perform at best 
only 10% of the activities which he used to do prior to his 
headaches.  The examiner made a specific finding to the effect 
the headaches were not prostrating in nature.  

On examination, there was essentially no evidence of neurological 
impairment associated with the headaches.  The examiner noted 
that sensory testing by pin prick was reported as only 20% over 
the V1, V2 and V3 regions of the face compared to the left side.  
However, when testing was performed with the Veteran's eyes 
closed, reaction on the right and left sides were comparable.  
The examiner concluded that the manifestations and severity 
associated with the headaches had not appreciably changed since 
being evaluated in 2002.  The examiner also observed that it was 
at least as likely as not that the headache were tension type.  

A VA examination for traumatic brain injury was also conducted in 
January 2010.  Again the Veteran provided a history of head 
trauma injury in service and reported having headaches since that 
time.  It was noted that the Veteran had an aura of nausea for a 
few minutes prior to having some headaches.  He reported that he 
had a headache almost every day, but had not had any during the 
previous week.  He indicated that his headaches always occurred 
on days when he's worked or was working, and that they did not 
last for more than 2 hours.  He indicated that he couldn't read 
or drive while having a headache and noted that he had blurred 
vision associated with the headaches.  The diagnoses included: 
obesity; Type II diabetes mellitus with stocking-glove sensory 
neuropathy; early Alzheimer's type senile dementia; status post 
remote closed head injury with sub-conjunctival hemorrhage in the 
right eye; and tension headaches secondary to the closed head 
injury.  The examiner indicated that there was no evidence that 
the Veteran lost consciousness or sustained a scalp laceration 
when the rope hit him in the eye during service and noted that to 
the extent that the Veteran was hit in the right eye by a rope in 
service, there was no serious injury sustained as a result.  

In a statement provided in July 2010, the Veteran indicated that 
he has suffered from headaches since the injury in service, which 
had escalated to the point where he was unable to function and 
had to lay down and wait for them to pass.  He indicated that 
this had occurred every month, once or twice a month for the last 
8 years and added that at first, the severe headaches only 
occurred 2 to 3 times a year.  

Analysis

The Veteran contends that his service-connected head injury above 
the right eye with residual headaches warrants an initial 
evaluation in excess of 10 percent.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and there 
must be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his or her ability to function under 
the ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  The degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for a 
disability.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  More 
recently, the United States Court of Appeals for Veterans Claims 
(Court) held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected head injury above the right eye 
with residual headaches has been assigned an initial 10 percent 
disability rating for the entirety of the appeal period extending 
from November 17, 2004, pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2010).  The provisions of 38 C.F.R. § 
4.124a, Diagnostic Code 8100, provide for a 50 percent rating for 
migraine with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating is assigned for migraine with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  Id.  A 10 percent rating is provided for 
migraine with characteristic prostrating attacks averaging one in 
2 months over last several months.

The rating criteria do not define "prostrating;" nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which 
the Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating attack).  
By way of reference, the Board notes that according to WEBSTER'S 
NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 
(1986), p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."  A very similar definition is found 
in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), 
in which "prostration" is defined as "extreme exhaustion or 
powerlessness."

In order to be entitled to a higher initial rating to 30 percent, 
the evidence must show that the Veteran has characteristic 
prostrating attacks from his headaches, occurring on an average 
once a month over the last several months.  Having evaluated both 
the lay and clinical evidence presented for the record, the Board 
cannot conclude that the criteria for the assignment of a 30 
percent evaluation have been met for any portion of the appeal 
period.  Essentially, the most probative evidence in this case 
simply does not show that the Veteran has had prostrating 
headaches with the specified frequency.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

In summary, the clinical evidence in this case is entirely 
negative for documentation of any episodes of prostrating 
headaches.  In this regard, VA examinations of 2004 and 2009 made 
specific findings to the effect that the Veteran's headaches were 
not prostrating in nature, and the file contains no clinical 
opinion or evidence to the contrary.  VA outpatient records dated 
from 2004 to 2008 are similarly negative for any mention of or 
treatment for a prostrating headache.  In fact, those records are 
negative for any headache treatment, or complaints of headaches, 
and reflect that on at least two occasions (2004 and 2006), the 
Veteran denied having any headaches at all.  

In contrast are the Veteran's lay statements to the effect that 
he has experienced headaches assessed as 10/10 in severity 
"every" day for eight years, escalating to the point that he is 
unable to function and has to lay down and wait for them to pass.  
The Veteran's representative maintains that the fact that the 
Veteran has to sit and rest when he has headaches is a testament 
to the severity of the condition, warranting an increased 
evaluation.  On the contrary, prostratation does not contemplate 
merely resting; impairment to a degree of "extreme exhaustion or 
powerlessness" must be shown.  With respect to the Veteran's 
report that he was able to perform at best only 10% of the 
activities which he used to do prior to his headaches, it is 
clear that he has several serious co-existing medical conditions 
in addition to headaches, including obesity, diabetes with 
stocking-glove sensory neuropathy; and early Alzheimer's type 
senile dementia, all of which contribute to his overall 
impairment due to disability.  

To the extent that the Veteran has contended that his headaches 
are prostrating in nature, in light of the complexity of the 
evidence in this case which is reflective of several medical 
conditions productive of impairment and contributing to the 
overall disability picture, it is well-established that 
laypersons without medical training, such as the Veteran, are not 
competent to comment on medical maters such as diagnosis.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  As such the clinical 
determination made by qualified medical professionals on two 
occasions (2004 and 2009) to the effect that the 
headaches/headache disability themselves/itself were not 
prostrating in nature are considered far more probative evidence 
than the Veteran's lay statements on this matter.

In addition, in this case, the Veteran's contentions regarding 
both the frequency and severity of his headaches lack 
credibility.  The Board observes that contrary to the Veteran's 
lay assertions, clinical records reflect that the Veteran does 
not have headaches every day, as he actually denied having them 
on at least 2 occasions and has consistently failed to mention 
any such active symptoms as shown by VA records dated from April 
2004 to July 2008, despite having been seen on dozens of 
occasions during that time.  The Board finds it particularly 
significant that the Veteran has not sought regular or in fact 
any, VA outpatient treatment for his headaches during the appeal 
period.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of an 
alleged fact).  Significantly, when evaluated in 2009, the 
examiner concluded that the manifestations and severity 
associated with the headaches had not appreciably changed since 
being evaluated in 2002, nor do the outpatient records reflect 
any increase in severity.  

Further, it strains credibility to believe that at no time during 
the appeal period has there been any medical documentation or 
treatment for a severe/prostrating headache episode, given the 
Veteran's reported severity and frequency of such headaches.  A 
VA record dated in 2004, as well as the 2010 VA examination 
report reflect that the Veteran is still employed, which is 
entirely inconsistent with his reports of daily headaches of such 
severity that he is unable to function, and is contrary to 
information provided upon VA examination of 2009, at which time 
the Veteran indicated that he could no longer work due to 
headaches and the constant breaks that condition required.  In 
addition, he has failed to provide any medical evidence or 
evidence from his employer (leave statements, sick slips) which 
in any way substantiates his assertions that his headaches are 
prostrating or otherwise interfere with his ability to function 
in either his job or in his activities of daily living.  
Significantly, the Board notes that upon VA examinations of 2004 
and October 2009, the Veteran indicated that his headaches did 
not interfere with his daily activities.  However, just months 
later, the Veteran provided an inconsistent account during a 2010 
VA examination to the effect that he couldn't read or drive while 
having a headache.  

Having assessed the credibility and probative value of the 
evidence overall, the Board finds that the clinical evidence in 
this case is far more reliable and consistent than the lay 
information provided by the Veteran.  The clinical evidence fails 
to substantiate the occurrence of even one prostrating headache 
episode during the appeal period.  In contrast, the Veteran's 
self-interested statements in this regard not only include some 
inconsistencies, but are being made during the course of his 
claim/appeal for monetary benefits.  The Board has taken these 
matters into consideration in assessing the Veteran's credibility 
and probative value of the evidence presented.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

The evidence of record does not support a rating in excess of 10 
percent for headaches under Diagnostic Code 8100.  Although the 
Veteran complains of frequent headaches, he has not met the 
criteria for a 30 percent rating at any time during the appeal 
period.  The applicable rating criteria link ratings for 
headaches to the following two elements: severity and frequency.  
It is not sufficient to demonstrate the existence of a particular 
frequency of headaches; the headaches must be of a specific 
prostrating character.  As explained herein, the most probative 
evidence on record does not indicate that the Veteran's headaches 
are prostrating.  

The Board has also considered whether there are any other 
residuals/manifestations of the Veteran's head injury which 
warrant a separate/additional evaluation.  In this regard, the 
Veteran has complained of blurred vision associated with his 
headaches; however this manifestation has been diagnosed as 
refractive error, unrelated to the head injury.  There have 
essentially been no neurological findings made related to the 
head injury.  There is no indication of any visible scarring 
associated with the injury.  Symptoms of poor depth perception 
and unsteadiness were attributed to a non-service connected 
diagnosed condition of Type II diabetes mellitus.  To the extent 
that the manifestations may include TBI, the Veteran's 
representative has requested that this be addressed as a separate 
and independent claim; accordingly, it was referred to the RO in 
the Introduction above for action as appropriate. 

In summary, the evidence on file does not show that the Veteran 
has had characteristic prostrating attacks from his headaches, 
occurring on an average once a month over the last several 
months, or that there is any other basis upon which an increased 
or separate evaluation may be assigned in this case.  The Board 
finds that the preponderance of the evidence is against the 
Veteran's claim, and accordingly, it must be denied.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based on 
the foregoing, service connected head injury above the right eye 
with residual headaches has been appropriately assigned an 
initial 10 percent evaluation, which is continued for the 
entirety of the appeal period.  38 C.F.R. 4.124(a), Diagnostic 
Code 8100 (2010).  See Fenderson, 12 Vet. App. at 119.

Extraschedular Consideration

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's work functioning.  In general, the schedular disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
consideration of the next analytical step is not undertaken and 
referral for extraschedular consideration is not required.  But 
if the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran and in the 
clinical records fit squarely within the criteria found in the 
relevant diagnostic code (8100) used for evaluating the 
disability at issue, head injury above the right eye with 
residual headaches.  In short, for the reasons already set forth 
above in denying the appeal for an initial rating in excess of 10 
percent for head injury above the right eye with residual 
headaches, the rating criteria contemplate not only his symptoms 
but the severity of the condition, as is reflected by the 
currently assigned 10 percent disability.  Therefore, as the 
assigned 10 percent rating is adequate, analysis of the next step 
of whether an exceptional disability picture is presented is not 
for consideration and referral for extraschedular consideration 
is not warranted.

In addition, the Board notes that if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for a higher rating 
is whether a total rating based on individual unemployability 
(TDIU) as a result of that disability is warranted.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has 
made assertions to the effect that his headaches were a factor in 
his retirement in the 1990's and hinder his employability.  
However, the evidence on file reflects that as of January 2010 
the Veteran was still working, and does not include any 
documentation to the effect that his is unemployable due to 
residuals of a head injury, to include headaches.  As such, 
consideration of TDIU as a component to the Veteran's claim of 
entitlement to an initial evaluation in excess of 10 percent 
disabling for head injury above the right eye with residual 
headaches, is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for a 
head injury above the right eye with residual headaches, is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


